 In the Matter of BROADWAY DEPARTMENT STORES, INC., EMPLOYERandINTERNATIONAL UNION OF OPERATING ENGINEERS, LOCAL No. 63,A. F. OF L., PETITIONERCase No. 91-RC-588.-Decided March 16, 1949DECISIONANDORDERUpon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section (3) (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner is a labor organization claiming to representemployees of the Employer.3.The alleged appropriate unit :The Petitioner seeks a unit, composed of chief operating engineers,operating engineers, maintenance engineers, and junior or apprenticeengineers, employed at the Employer's four department stores, locatedat Los Angeles, Hollywood, Pasadena, and Crenshaw, California, re-spectively.)The Employer contends that the unit sought is in-appropriate.Under the Employer's form of organization, there is a maintenancedivision which includes the engine room department, the electricaldepartment, the carpenter department, the painting department, theelevator operating department, and the housekeeping department.Reynolds, Murdock, and Gray.1 At the hearing, the Petitioneramended itspetition to exclude chiefengineers and plantsuperintendents.82 N. L. R. B., No. 15.176 BROADWAYDEPARTMENT STORES,INC.177Employees who are members of these departments work at all 4 ofthe Employer's stores.The engine room department, which includesthe employees sought herein, has a total of 20 employees, of whom10 work in the Los Angeles store, 3 in the Hollywoodstore,2 in thePasadena store, and 5 in the Crenshaw store.2Each of the stores involved herein has boilerand engine roomscontaining steamboilers and the usual motor driven pumps and otherequipment.Only in the Los Angeles store are there high pressureboilers which require the constant attendance of a licensed steamengineer.The engine room department is the only mechanical de-partment in the Employer's organization.The employees in thisdepartment, in addition to operating and maintaining boilers andengineroom equipment, maintain and repair, among other things,elevators, escalators, cash registers, the vacuum tube system, the airconditioning system, merchandise handling equipment, plumbing,electrical equipment, and store building equipment.The record discloses that only 2 of the 15 employees claimed bythe Petitioner spend the greater part of their time in operating andmaintaining engine and boiler room equipment; that 9 of such em-ployees spend varying portions of their time, ranging from 5 percentto 40 percent thereof, on engine and boiler room equipment; 3 andthat the remaining 4 of such employees spend no time on engine andboiler room equipment, but are employed in various types of craftmaintenance work 4 The Employer has no history of collectivebargaining.The record is not clear as to whether the Petitioneris seeking aunit of powerhouse employees on a craft or functional basis, orwhether it is requesting a unit of mechanical maintenance employees,coextensive with the engine room department.Although the Boardhas frequently found appropriate a unit of boiler room and power-house employees,5 it has required as a condition for finding such unitappropriate that the employees therein devote the major part of theirworking time to powerhouse duties.6As noted above, only 2 of the15 employees claimed herein devote the major portion of their work-2 Inasmuch as the parties stipulated that the chief engineer and the plant superin-tendent ofeach storeare supervisorswithinthe meaningof the Act,there remains a totalof 15 non-supervisory employees in the engine room department.'Of the employeeswhose workis in varying degrees connectedwithoperating andmaintaining engine and boiler room equipment,only eightare licensed as steam engineers.4No member of the engine room department,other thanthose whooperate the highpressure boilers atthe Los Angelesstore, are required to serve anyapprenticeship or toparticipate in a training program.sMatter of Curtiss-Wright Corporation,77 N.L.R. B 803 ;Matter of Kimberly-ClarkCorporation,77 N.L.R. B 124;Matter of Smith Paper, Incorporated,76 N.L. R. B.1222;Matterof AmericanSugar Refining Company,76N. L. R. B. 1009.6Matter ofWorthy PaperCompany Association,80 N. L.R. B. 19. 178DECISIONS OF NATIONALLABOR RELATIONS BOARDtime to powerhouse duties.The remaining claimed employees areengaged,for the greater part of their working time, in activities ofa heterogeneous craft nature.Under the circumstances,we find thatthe unit sought is neither pure craft in character,7nor such a func-tionally coherent group as would be required for an appropriate unitof powerhouse employees.The further question remains as to whether the unit sought maybe found appropriate on a departmental basis.Considered on suchbasis, the unit requested constitutes but one part of the Employer'smaintenance division.While the Board has found appropriate unitscomprising all the maintenance employees of an Employer,"ithasrefused to establish as a departmental unit a portion of a group ofmaintenance employees.9Accordingly,we do not believe that thegroup sought satisfies the conditions necessary for a departmentalunit.In view of the foregoing,we find that theunitclaimed is inappro-priate for the purposes of collective bargaining,and we shall dismissthe petition.ORDERIT IS HEREBY ORDERED that the petition for investigation and certifi-cation of representatives of employees of the four stores of BroadwayDepartment Stores, Inc., located at Los Angeles, Hollywood, Pasa-dena, and Crenshaw, California, respectively, filed herein by Inter-national Union of Operating Engineers, Local No. 63, A. F. of L., be,and it hereby is, dismissed.7 The Board has held that a grouping of employees in several crafts does not constitutea craft unit.Matter of Inland Empire Paper Company,80 N. L it. B. 749, and casescited therein.See also,Matter of L. It. Clark and Wslliam Ellis d/b/a Columbia PackingCompany,80N. L. R B. 211.8Matter of Armstrong Cork Company,80 N. L.it. B. 859;Matter of Weston BiscuitCompany,81 N. L. it. B. 407.9Matter ofGeorge S. Mepham Corporation,78 N.L.it. B. 1081.